Citation Nr: 1817649	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a hormone/thyroid disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 19, 2009 to July 25, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and R.D.


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2000 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the RO Anchorage, Alaska.  The October 2013 rating decision, in pertinent part, denied service connection for a hormone/thyroid disorder and a TDIU.

In April 2017, the Veteran testified at a Board Videoconference hearing in Anchorage, Alaska, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  During the April 2017 Board hearing, the Veteran's representative argued that a TDIU should be awarded with an effective date earlier than May 8, 2012 (the date of the TDIU claim on appeal); the representative asserted that any award of a TDIU should be effective starting on August 18, 2009, the day after the Veteran was terminated from his employment due to service-connected disabilities.  The representative argued that the Veteran previously raised the issue of a TDIU prior to the May 2012 claim that is currently before the Board on appeal; specifically, the Veteran presented evidence of unemployability during a July 2012 Board hearing that was held in relation to an appeal for an earlier effective date for the grant of service connection for residuals of a traumatic brain injury (TBI), and a higher initial disability rating for the service-connected TBI, which were pending at the time of the Veteran's termination from employment in August 2009.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record; however, the record reflects that the issue of a TDIU had not been adjudicated with the appeal for a higher initial rating for residuals of a TBI.  Furthermore, as discussed below, the Veteran's service-connected disabilities did not meet the combined rating percentage criteria under 38 C.F.R. § 4.16(a) until August 19, 2009; therefore, the Board's instant decision below grants a TDIU effective August 19, 2009.

As a result of a September 2014 Board decision, the Veteran's combined ratings for service-connected disabilities was increased to 100 percent starting from July 25, 2013.  As the Veteran is already in receipt of a total disability rating starting from July 25, 2013, the Board need only consider entitlement to a total disability rating for the period prior to July 25, 2013.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of service connection for a hormone/thyroid disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

For the period from August 19, 2009 to July 25, 2013, the Veteran has been unable to maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the period from August 19, 2009 to July 25, 2013, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants a TDIU and remands the issue of service connection for a hormone/thyroid disorder, no further discussion of VA's duties to notify and to assist is necessary.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

After a review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU is warranted as the Veteran's service-connected disabilities prevented him from maintaining substantially gainful employment.  A May 2012 Application for Increased Compensation Based on Unemployability (TDIU claim) reflects the Veteran has not worked full time since August 2009 due to the service-connected PTSD in conjunction with other service-connected disabilities.  The May 2012 claim shows the Veteran had worked as a security guard since service separation in August 2008 until he was terminated in August 2009.  At the time the Veteran was terminated from his last employment in August 2009, the combined ratings for the service-connected disabilities only totaled 50 percent; therefore, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) had not been met.

Beginning on August 19, 2009, the combined ratings for the service-connected disabilities totaled 70 percent, thus meeting the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a) for eligibility for a TDIU.  During the April 2017 Board hearing, the Veteran testified that he was terminated from his job as a security guard because he had forgotten to turn off the coffee pot on more than one occasion.  The Veteran testified that such symptoms of memory loss caused by the service-connected TBI residuals and PTSD had caused problems on the job on more than one occasion, and was the reason why the Veteran was ultimately terminated in August 2009.

In August 2009, the Veteran underwent a VA examination for residuals of a TBI.  During the August 2009 VA examination, the Veteran reported having difficulty with his memory, that he had been forgetting appointments and conversations, and that he needed to write things down in order to recall information.  During the August 2009 VA examination, a cognitive assessment test was administered and the VA examiner noted that the Veteran scored just above the cutoff for mild cognitive impairment and that the Veteran demonstrated difficulties with construction tasks and with memory.  Upon conclusion of the examination, the VA examiner assessed mild memory loss, irritability, and occasionally inappropriate social interaction.  A subsequent September 2011 VA examination report shows the Veteran's memory loss symptoms had increased in severity.

A January 2012 VA examination report for mental disorders reflects the Veteran reported symptoms of anxiety, nightmares, and auditory hallucinations that began in 2009 had gotten worse.  Upon examination of the Veteran, the VA examiner assessed that the Veteran's psychiatric disorders had caused total social and occupational impairment due to symptoms of depressed mood, irritability, insomnia, chronic fatigue, auditory hallucinations, and delusions of guilt.  Similarly, an April 2012 VA examination report contains the VA examiner's assessment that the service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

A July 2012 private treatment record shows the Veteran presented to the emergency department for a psychiatric evaluation.  The July 2012 private treatment record reflects the Veteran endorsed auditory hallucinations, and that he was unable to recall dates and past symptoms, or which medications he was currently taking at the time.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities preclude the type of employment for which the Veteran is trained and has experience.  The record reflects the only occupation the Veteran was able to obtain following service separation in August 2008 was working as a security guard.  The Veteran was terminated from his employment in August 2009, due to problems arising from memory loss caused by the service-connected PTSD and TBI residuals.  Since the Veteran's termination in August 2009, the medical evidence of record is replete with evidence that the Veteran has been suffering from memory, recall, and cognitive difficulties, as well as other psychiatric symptoms such as auditory hallucinations; the medical evidence also demonstrates that such symptoms have only increased in severity since August 2009, and that the Veteran's psychiatric symptoms had resulted in total social and occupational impairment as early as January 2012.

In light of the foregoing evidence, the Board finds that the Veteran's service-connected disabilities prevent him from maintaining substantially gainful employment.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  The test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities rendered the Veteran unemployable for the period from August 19, 2009 to July 25, 2013.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

A TDIU from August 19, 2009 to July 25, 2013 is granted.


REMAND

Service Connection for a Hormone/Thyroid Disorder

The Veteran generally contends that a hormone/thyroid disorder the result of  medications taken to treat some and/or all of the service-connected disabilities or caused by his exposure to toxins while stationed in Iraq.  See April 2017 Board hearing transcript, pg. 15.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established injury, disease, or event in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

During the April 2017 Board hearing, the Veteran testified that Thyroid Stimulating Hormone (TSH) tests done by VA revealed TSH levels were frequently elevated.  While VA treatment records do show abnormal TSH test results, it is unclear from the record whether the Veteran has a current hormone/thyroid disorder.  See March 2013 VA treatment record; July 2016 VA treatment record; January 2018 VA treatment record.  As such, the Board finds that remand is necessary in order to provide the Veteran with a VA examination and to obtain a VA medical opinion as to the etiology of any hormone/thyroid disorder.

Accordingly, the case is REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period from February 2018.

2.	Schedule the appropriate VA examination to assess any current hormone/thyroid disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

a)	Does the Veteran have a current diagnosis for a hormone deficiency and/or thyroid disorder, to include at any point during the relevant period on appeal?

If the Veteran does not have a diagnosed hormone/thyroid disorder, the VA examiner should so state.

b)	If the Veteran has a current diagnosis for a hormone/thyroid disorder, is it at least as likely as not (i.e. probability of 50 percent or more) that the hormone/thyroid disorder is caused or aggravated by any of the service-connected disabilities, to include by any medications taken to treat the service-connected disabilities?

c)	If the Veteran has a current diagnosis for a hormone/thyroid disorder, is it at least as likely as not (i.e. probability of 50 percent or more) that the hormone/thyroid disorder is etiologically related to exposure to toxins while stationed in Iraq.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.	Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


